Citation Nr: 1540590	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  12-06 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for organic brain syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to July 1985.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in January 2012, a statement of the case was issued in March 2012, and a substantive appeal was received in March 2012.

In May 2015, the Board remanded this matter for further evidentiary development.

In July 2015, the Veteran, sitting at the RO, testified at a hearing conducted via video conference with the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.

This appeal was processed using VBMS (the Veterans Benefits Management System) and the Virtual VA paperless processing system.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A.     § 5103A; 38 C.F.R. § 3.159(c).

In October 1984, the Veteran was involved in a motor vehicle accident (MVA) and diagnosed with a head injury with resultant organic brain syndrome.  He was not wearing a helmet and his ethyl alcohol (ETOH) level was 0.122.  His line of duty (LOD)/misconduct status was unknown pending investigative report.  The Medical Board agreed with the findings and recommended that a Physical Evaluation Board (PEB) be convened to evaluate the Veteran for medical discharge from service.

In May 1985, the PEB directed the Veteran to be discharged no later than July 1985 by reason of physical disability.  His DD-214 shows that he received an honorable discharge due to physical disability resulting from intentional misconduct or willful neglect and he was not entitled to severance pay.

In October 2011, the RO issued an administrative decision finding that the injuries sustained by the Veteran in the MVA were not incurred in the line of duty and were the result of willful misconduct.

In a March 2013 Appellant's Brief, the Veteran's representative argued that the Veteran's disciplinary action was minor, as the Veteran received a captains mast as a result of the MVA for a "minor disciplinary infraction," and that because his service was established as honorable, he should be eligible for benefits.

In an April 2015 Appellant's Brief, the Veteran's representative posed a new theory of entitlement, arguing that the Veteran should be entitled to service connection for organic brain syndrome due to an injury in service prior to the accident that may have been more severe than that of the accident itself.  The Veteran's representative referred to a July 1984 service treatment record documenting that the Veteran fainted at the quarterdeck after standing at attention for about 15 minutes.  He hit the back of his head on the pavement and woke up immediately after going down.  He was diagnosed with vasovagal syndrome, resolved.  

A June 2015 medical statement, through the State of Connecticut Department of Social Services, shows that the Veteran was diagnosed with severe depression with psychotic features, traumatic brain injury (TBI), and alcohol/depression in remission.

At the July 2015 Board hearing, the Veteran's representative stated that they "[wished] to mention appeal brief, dated May 23, 2013, at which time [they] set forth [their] contentions."

The Board finds that the arguments presented by the Veteran's representative reflect more than one theory of entitlement, to include whether the Veteran's organic brain syndrome was incurred in or due to his active duty other than as a result of the October 1984 motor vehicle accident.  See Robinson v. Mansfield, 21 Vet. App. 545, 553 (2008) (holding that the Board commits error only in failing to discuss a theory of entitlement that was raised either by the veteran or by the evidence of record; the Board is not required to sua sponte raise and reject "all possible" theories of entitlement in order to render a valid opinion).  As such, the Board finds that a VA examination is required to determine the nature and etiology of any organic brain syndrome or residuals thereof.

Additionally, an effort should be made to obtain any records pertaining to ongoing treatment the Veteran has received that are not already on file.  38 U.S.C.A. 	 § 5103A(c) (West 2014).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Lastly, the Veteran's claims file does not appear to contain a VCAA letter for adequate notice of the information necessary to substantiate the claim for service connection for organic brain syndrome, and of his and VA's respective obligations for obtaining specified different types of evidence.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran and his representative the following a VCAA notice letter pertaining to the claim for service connection for organic brain syndrome.  This must include a description of the information necessary to substantiate the claim, and of his and VA's respective obligations for obtaining specified different types of evidence.  In addition to the standard information concerning service connection, the letter must also include information tailored to the specific circumstances of his case, i.e., that direct service connection may only be granted for disability that was incurred or aggravated in the line of duty, and not the result of the Veteran's willful misconduct, or the result of his abuse of alcohol.  38 C.F.R. § 3.301(a).  The letter should advise him of the type of information that may rebut such a finding, and his and VA's respective obligations for obtaining different types of evidence.

2. Provide the Veteran the opportunity to furnish additional evidence or advise VA of potential sources of such evidence.  The AOJ should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.  

3. Schedule the Veteran for an appropriate examination to determine the nature and etiology of any organic brain syndrome or residuals thereof.  The entire file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  All clinical findings must be reported in detail and correlated to a specific diagnosis.

The examiner should determine whether the Veteran has organic brain syndrome or residuals thereof, and if so, is it at least as likely as not (50 percent or greater possibility) that the Veteran's organic brain syndrome or residuals thereof was incurred in or is otherwise related to service.  In so opining, the examiner should specifically discuss both the Veteran's July 1984 fall at the quarterdeck and his October 1984 MVA.

The examiner should also opine whether it is at least as likely as not that the Veteran's diagnosed severe depression with psychotic features and TBI are related to the aforementioned in-service injuries (the July 1984 fall at the quarterdeck and October 1984 MVA).

In formulating this opinion, the examiner is advised that although these conditions may not be present on the current examination, in light of a diagnosis of these conditions during the appeal period, the requested nexus opinion must be provided.

The examiner is requested to provide a thorough rationale for any opinion provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.

4. After completing the above, and any additional development deemed necessary, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2014).  
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




